[Cite as Burton Carol Mgt., L.L.C. v. Ziegler, 2015-Ohio-4925.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


BURTON CAROL MANAGEMENT, LLC,                            :        OPINION

                 Plaintiff-Appellee,                     :
                                                                  CASE NO. 2015-L-008
        - vs -                                           :

IRM B. ZIEGLER, et al.,                                  :

                 Defendants-Appellants.                  :


Civil Appeal from the Mentor Municipal Court, Case No. 14 CVG 00227.

Judgment: Appeal dismissed.


Michael D. Linn, and James J. Costello, Powers Friedman Linn P.L.L., Four Commerce
Park, Suite #180, 23240 Chagrin Boulevard, Cleveland, OH 44122 (For Plaintiff-
Appellee).

Irm B. Ziegler, pro se, P.O. Box 601, Grand River, OH 44045 (Defendant-Appellant).

Joseph R. Ziegler, pro se, 120 Court Street, Chardon, OH                    44024 (Defendant-
Appellant).



THOMAS R. WRIGHT, J.



        {¶1}     Irm and Joseph Ziegler timely appeal four decisions issued by the Mentor

 Municipal Court:         1. January 9, 2015 judgment entry denying Irm’s motion for

 reconsideration; 2. January 9, 2015 judgment entry ordering garnishment against Irm

 only; 3. January 9, 2015 journal entry granting a motion for protective order; and 4.
January 9, 2015 journal entry granting a motion to quash filed by the Lake County

Department of Job and Family Services. This appeal is one of many filed by appellants

arising after the 2014 jury verdict in appellee’s favor against Irm only for $2,778.65.

      {¶2}   Although Joseph Ziegler was originally named as a defendant, appellee

voluntarily dismissed him well before the jury trial. An appeal only lies on behalf of a

party that can show his rights have been affected, and if his affected interest is

immediate and pecuniary. Ohio Contract Carriers Assn., Inc. v. Public Utilities Comm.,

140 Ohio St. 160, 42 N.E.2d 758 (1942); In re Guardianship of Love, 19 Ohio St.2d

111, 113, 249 N.E.2d 794 (1969). Joseph has not been affected by the trial court’s

ruling on the four trial court decisions in issue. Accordingly, he is not a proper party to

this appeal, and we address the arguments herein on behalf of Irm Ziegler only. Id.

      {¶3}   Appellant asserts three assignments of error on appeal. However, none of

her arguments in this appeal arise from any of the four appealed decisions. In fact,

none of the decisions appealed are even referenced in her arguments. Instead, each

of her alleged errors arises from the trial court’s denial of her motion for a new trial,

which was not appealed in this case. Appellant’s other pending appeal 2014-L-130

arises from the trial court’s denial of her motion for a new trial. Furthermore, the

substance of her three assignments of error in this appeal duplicates the arguments

made in her other appeal. Appellant’s “Summary and Relief” section of her brief is also

an exact copy of the one in appeal 2014-L-130, and it only seeks relief from the denial

of her motion for a new trial.

      {¶4}   App.R. 3(D) states in part that “the notice of appeal * * * shall designate

the judgment, order or part thereof appealed from * * *.” 11th Dist. Loc.R. 3(D)(2)




                                            2
likewise requires an appellant to attach a copy of the judgment entry appealed from or

be subject to possible sua sponte dismissal without notice. The trial court’s decision

denying appellant’s motion for a new trial was not properly appealed in this appeal, and

as such, we need not address the arguments arising from that decision here. Hicks v.

Hicks, 6th Dist. Erie No. E-12-076, 2013-Ohio-3852, ¶14-16; Jones & Scheich v.

Maunz, 6th Dist. Lucas No. L-02-1395, 2003-Ohio-3102, ¶10 (holding in part that

arguments arising from a decision not appealed are not properly before an appellate

court.)

          {¶5} Additionally, we cannot reach the merits of appellant’s assignments of

error on appeal because each is rendered moot as a result of appellee’s satisfaction of

judgment. Wiest v. Wiegele, 170 Ohio App.3d 700, 2006-Ohio-5348, 868 N.E.2d 1040,

¶11 (1st Dist.); Blodgett v. Blodgett, 49 Ohio St.3d 243, 245, 551 N.E.2d 1249 (1990);

Hagood v. Gail, 105 Ohio App.3d 780, 785, 664 N.E.2d 1373 (11th Dist.1995).

          {¶6} It is well established that satisfaction of a judgment renders an appeal

from that judgment moot. Wiest at ¶11. “‘Where the court rendering judgment has

jurisdiction of the subject-matter of the action and of the parties, and fraud has not

intervened, and the judgment is voluntarily paid and satisfied, such payment puts an

end to the controversy, and takes away * * * the right to appeal or prosecute error or

even to move for vacation of judgment.’ And if an appellant neglects to obtain a stay of

the judgment, the non-appealing party has the right to attempt to obtain satisfaction of

the judgment even though the appeal is pending. When ‘the non-appealing party is

successful in obtaining satisfaction of the judgment, the appeal must be dismissed

because the issues raised in the appeal have become moot.’” (Citations omitted.) Id.




                                            3
       {¶7} In Wiest, the Wiegeles did not voluntarily satisfy the judgment by making

payments. “Instead, Wiest was able to satisfy the judgment through garnishment of

funds from the Wiegeles' bank accounts. * * *.” Id. at ¶12. Thus, regardless of the

involuntariness of the satisfaction of judgment, the First District Court of Appeals

“dismissed the appeal because the issue had become moot—the case was over. No

further proceedings * * * were possible.” Id. at ¶13.

       {¶8} In this case, appellee filed its notice of satisfaction of judgment with the

trial court, and the trial court issued its July 8, 2015 judgment entry acknowledging that

the judgment against Irm Ziegler has been satisfied. Because these items were not

properly before us, we ordered the trial court to supplement the record on appeal,

which it did.

       {¶9} Upon a review of the supplemented record, this appeal is moot based on

appellee’s satisfaction of judgment.      Id.   Thus, we will not address appellant’s

assignments of error on appeal because our opinion would be purely advisory. Id.

      {¶10} Based on the foregoing, the assignments of error are moot and this appeal

is dismissed.



TIMOTHY P. CANNON, P.J., concurs,

COLLEEN MARY O’TOOLE, J., concurs in judgment only.




                                            4